DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi Bando (US 2005/0258062 – hereinafter Bando) in view of Nakamura et al. (US 2007/0068838 – hereinafter Nakamura), Berger et al. (US 2014/0367296 – hereinafter Berger), Jon Alexander (US 2007/0246390 – hereinafter Alexander), .
Re Claims 9-11 and 15:
Bando discloses wet-sheet packaging (1) configured in the shape of an approximately cubic hexahedron such that a layered body consisting of wet sheets (3) that are wetted by a permeating liquid is accommodated inside of an outer bag (1) (see paragraphs [0004, 0038]), the outer bag (1) consisting of six faces (walls) including an upper surface (26), each face being formed into an approximate square shape (see Fig. 1), and having an outer take-out opening (46) that is freely opened and closed by a closure sheet (44) provided at the upper surface (26) of said outer bag (1) (see Fig. 1), said wet-sheet packaging comprising: an inner container (50) that accommodates the layered body and the permeating liquid (see Figs. 3, 4, and 6), and that is disposed inside of the outer bag (see Figs. 4 and 6); and an inner take-out opening (53) corresponding to the outer take-out opening (46) (see Figs. 1-6), but fails to teach an outer bag that is configured by using pillow packaging, an inner container that has shape-retention capability and that includes a tapered peripheral wall that spreads out upwardly, the peripheral wall having a lower end and an upper end, a bottom that is formed integrally with the lower end of the peripheral wall, an outer peripheral edge that is bent outward from the upper end of the peripheral wall and that is formed into a flange shape, and an opening at the upper side of the inner container, an inner sheet that firmly closes the opening of the inner container, and that is provided with a whole first breakable part along which an inner take-out opening is formed, and a receiving plate that is disposed 




Berger teaches an inner container (30) that has shape-retention capability and that includes a tapered peripheral wall (at 30) that spreads out upwardly (see paragraph [0018]),the peripheral wall (at 30) having a lower end and an upper end, a bottom that is formed integrally with the lower end of the peripheral wall (see Fig. 2B), an outer peripheral edge (32) that is bent outward from the upper end of the peripheral wall and that is formed into a flange shape (see Figs. 1 and 2B), and an opening (main opening widthwise of the container) at the upper side of the inner container (30) (see Figs. 1 and 2B), an inner sheet (28) that firmly closes the opening (main opening widthwise of the container) of the inner container (30), wherein the peripheral wall is provided with multiple reinforcing parts (35) that extend vertically (see Fig. 1), and wherein the inner sheet is fixed to the entire outer peripheral edge by using adhesion material (see Fig. 1 and paragraph [0022]).  Re Claim 10: Berger teaches wherein an entire periphery of an inner sheet (28) is fixed to an outer peripheral edge (near 32) of an inner container’s opening (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the 

Alexander teaches provided with a whole first breakable part (63) along which an inner take-out opening is formed and wherein the whole first breakable part (63) is formed such that the inner sheet has not been cut through in the thickness direction (see paragraph [0038] – “partial perforation”, “engraves”, “partially severs”, “etches”), and before the wet sheets are used, the inner take-out opening is formed such that the inner sheet is pushed at the inside of the whole first breakable part (63) (Examiner notes as obvious to one of ordinary skill in the art that cuts/perforations may be ruptured as seen fit by a user), so that a broken piece (at 63) has been removed, and wherein before the inner take-out opening is formed, even if the wet-sheet packaging tilts or falls over, a permeating liquid in the inner container does not leak (container sealed until removal or the first breakable part – combination would be capable of providing not leaked into an outer bag) (see paragraph [0038]) (see Figs. 1-19).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Nakamura, Berger, and Alexander to provide a secure opening means for a product to protect against debris and to maintain a product in a sealed condition until preferred usage.  Examiner notes the combination would be capable of providing does not leak into the outer bag by corresponding parts operating in a predictable manner when combined.



Meyers teaches wherein a closure sheet (60) can be adhered to an outer periphery (at 12) of an outer take-out opening (12) of an outer (container) via an adhesive part (at 62) (see Figs. 1, 4, and 5), and a part of an inner sheet (near 20) located outside (between 12 and 20 of Fig. 1) of a whole first breakable part (at 20) is configured to be flat, so as to correspond to the adhesive part (at 62) of the closure sheet (60) (see Figs. 1 and 5 and Figs. 1-7 – adhesive part aligns/corresponds with part of inner sheet).   Re Claims 11 and 15: Meyers teaches wherein the whole first breakable part (at 20) is formed circumferentially on the inner sheet (an inside of) so as to correspond to the outer take-out opening (12) (and outer periphery) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Nakamura, Berger, Alexander, Simmons, and Meyers to provide alternative flexibility for a dispensing 

Goebel teaches wherein an inner sheet is further provided with a whole second breakable part (54), wherein if a center portion of the inner sheet is pushed so as to break the whole second breakable part (54), a finger-hooking hole can be formed at the center portion of the inner sheet (see Figs. 1-5) (Examiner notes that Goebel also teaches first breakable parts as in 46 or 52).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Nakamura, Berger, Alexander, Simmons, Meyers, and Goebel to allow for initial opening of an opening for ease of usage.  Examiner notes the combination would be capable of providing formed such that the inner sheet has not been cut through in the thickness direction by way of the corresponding parts as mentioned prior operating in a predictable and obvious manner to one of ordinary skill in the art.

Schalk teaches by using a half-cutting method with laser processing such that the inner sheet has not been cut through in the thickness direction (see paragraphs [0023, 0025, 0026, 0031, 0035, 0070] and see Figs. 1-8).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Nakamura, Berger, Alexander, Simmons, Meyers, Goebel, and Schalk to allow for initial opening of an opening for ease of usage and prevention of spilling or contamination of product within the container In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Nakamura, Berger, Alexander, Simmons, Meyers, Goebel, and Schalk and further in view of Kakura et al. (US 8,181,783 – hereinafter Kakura).
Re Claim 14:
Bando in view of Nakamura, Berger, Alexander, Simmons, Meyers, Goebel, and Schalk discloses the device of claim 9, but fails to teach wherein the inner sheet is capable of removing liquid that is spreading into the wet sheets at the periphery of the inner take-out opening.

Kakura teaches wherein an inner sheet is capable of removing liquid that is spreading into the wet sheets at the periphery of an inner take-out opening (Examiner notes is capable as in view of the size of the opening in comparisons with the size of the wipes dispensed and the obvious compression to one of Ordinary skill in the art that would .



Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Nakamura, Berger, Alexander, Simmons, Meyers, Goebel, and Schalk and further in view of Augustus Mierson (3,482,734 – hereinafter Mierson).
Re Claims16:
Bando in view of Nakamura, Berger, Alexander, Simmons, Meyers, Goebel, and Schalk discloses the device of claim 9, but fails to teach wherein the inner container includes a projection that is arranged at the center of the bottom of the inner container, and recessed parts that are arranged at both sides of the projection, and the layered body is accommodated inside of the inner container so that a middle part of the layered body that is configured to be inversely U-shaped is disposed over the projection, and both ends of the bent layered body are disposed inside of their respective recessed parts.

Mierson teaches wherein the inner container includes a projection (63) that is arranged at the center of the bottom of the inner container, and recessed parts (59, 60) that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hampton E. Forbes, Jr. (4,531,668) – teaches half cuts (13, 14, 53, 54) (see Figs. 3 and 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KELVIN L RANDALL, JR./Examiner, Art Unit 3651